— Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered December 9, 1981, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the third degree and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence. 11 Judgment affirmed. H Defendant’s challenge to the authority of Judge Tsoucalas, a Judge of the New York City Criminal Court, temporarily assigned to the Supreme Court, to preside over a felony trial is without merit. Section 26 of article VI of the New York State Constitution provides in subdivision g for the temporary assignment of New York City Criminal Court Judges to the Supreme Court, and further provides in subdivision k that, while temporarily assigned, such Judges shall have “the powers, duties and jurisdiction” of a Supreme Court Justice. Moreover, the mere fact that the assignment has continued for an extended, indeterminate period does not serve to divest it of its temporary nature (see Matter of Taylor v Sise, 33 NY2d 357). 11 Further, under all of the circumstances, the sentence imposed was not an abuse of discretion. Bracken, J. P., Weinstein, Brown and Niehoff, JJ., concur.